NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-16850

                Plaintiff-Appellee,             D.C. No. 2:06-cr-00283-JAM

 v.

JOHN MARVIN BALLARD,                            MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                            Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      John Marvin Ballard appeals pro se from the district court’s judgment

dismissing his petition for a writ of error coram nobis. We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

      Ballard’s petition argued that his conviction for scheming to conceal a



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
material fact, in violation of 18 U.S.C. § 1001(a)(1), was invalid because his

statements to his probation officer, though incomplete and evasive, were

technically truthful. The district court denied Ballard’s petition on the basis that he

had not shown valid reasons for failing to challenge his 2006 conviction earlier.

Reviewing de novo, see United States v. Riedl, 496 F.3d 1003, 1005 (9th Cir.

2007), we agree with the district court that Ballard is not entitled to coram nobis

relief. The record shows that Ballard knew as early as 2006 that he could attack

his conviction on the ground that his statements were technically true, and,

contrary to his claim, United States v. Aquino, 794 F.3d 1033 (9th Cir. 2015), did

not create new law regarding that issue. Nor does Ballard’s claim of actual

innocence explain his delay. Under these circumstances, the district court properly

denied the petition, see Riedl, 496 F.3d at 1006, and did not abuse its discretion in

denying Ballard’s request for counsel, see United States v. Wells, 879 F.3d 900,

911 (9th Cir. 2018).

      To the extent Ballard is asking for release from civil commitment, he must

seek relief in the Eastern District of North Carolina.

      AFFIRMED.




                                          2                                      17-16850